United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                    June 17, 2003


                                        Before

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 01-1066

LAWRENCE GREGORY-BEY,                            Appeal from the United States
        Petitioner-Appellant,                    District Court for the Southern
                                                 District of Indiana, Indianapolis
      v.                                         Division.

CRAIG A. HANKS,                                  No. 94 C 903
          Respondent-Appellee.
                                                 David F. Hamilton,
                                                 Judge.

                                      ORDER

     The slip opinion issued in the above-entitled cause on June 13, 2003, is
amended as follows:

              On page 26, the 12th line should be modified to read:
              “More importantly, four of the five surviving witnesses”.